internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-136371-02 date date legend individual oldco newco merger sub newco old sub x y z year year m plr-136371-02 n dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction on behalf of the above-referenced taxpayer the information submitted in that letter and in later correspondence is summarized below oldco was incorporated in state x in year in year oldco filed form_2553 election by a small_business_corporation to be taxed as an s_corporation for federal_income_tax purposes for its fiscal_year beginning and has continuously operated as an s_corporation since that time oldco has m shares of common_stock outstanding all of which are owned by individual oldco currently holds assets used in its businesses y and z oldco also owns n percent of the stock of old sub state x regulatory requirements related to business y restrict the growth of oldco’s business z for that reason oldco seeks to separate the two businesses into separate state law entities to accomplish that goal oldco proposes the following transaction transaction oldco will cause newco to be incorporated in state x as its wholly owned subsidiary newco will cause merger sub to be incorporated in state x as its wholly owned subsidiary oldco will transfer all the assets associated with business z and the stock of old sub to newco merger sub will merge with and into oidco under applicable state law with oidco being the surviving corporation on the effective date of the merger merger date all of the merger sub stock held by newco will be converted pursuant to state law into stock of oldco and all of the oldco stock held by individual will be converted into newco stock newco will file an election to be treated as an s_corporation effective as of the merger date and will file a qualified_subchapter_s_subsidiary qsub election for oldco also effective as of the merger date also on the merger date newco will contribute to newco2 a newly formed state x corporation cash and the business z assets in exchange for shares of newco2 common_stock newco’s stock in newco2 will constitute all of the issued and outstanding_stock of newco2 newco will plr-136371-02 file a qsub election for newco to be effective on the merger date sec_3 of revproc_2003_3 2003_1_irb_133 provides that the service will not rule on the qualification of a transaction as a reorganization under a f however the service will rule on a transaction involving a significant issue that is not clearly and adequately addressed by published authority in this case there are significant issues surrounding the s_corporation status of the involved entities and the effect of the transaction on sec_1374 assets currently held by oldco in support of the proposed transaction the taxpayer has made the following representations a the fair_market_value of the newco stock received by individual will be approximately equal to the fair_market_value of the oldco stock surrendered in the exchange b immediately following consummation of the transaction individual will own all of the outstanding newco stock and will own such stock solely by reason of individual’s ownership of oldco stock immediately prior to the transaction c individual will preserve the interest in newco stock received in exchange for oldco stock within the meaning of sec_1_368-1 d newco has no plan or intention to issue additional shares of its stock following the transaction e immediately following the transaction for federal_income_tax purposes newco will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with the transaction as those possessed by oldco immediately prior to the transaction assets used to pay expenses will constitute less than one percent of the net assets of oldco f at the time of the transaction oldco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in oldco g newco has no plan or intention to reacquire any of its stock issued in the transaction h newco has no plan or intention to sell or otherwise dispose_of any of the assets of oldco acquired in the transaction except for dispositions made in the ordinary course of business i the liabilities of oldco assumed by newco and any liabilities to which the transferred plr-136371-02 assets of oldco are subject were incurred by oldco in the ordinary course of its businesses j following the transaction newco will continue the historic_business of oldco or use a significant portion of oldco’s historic_business_assets in the continuing business k oldco newco and individual will pay their respective expenses if any incurred in connection with the transaction l oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 based solely upon the information and representations set forth above we hold as follows a b c d e f g the transaction qualifies as a reorganization under sec_368 of the code no gain_or_loss will be recognized by oldco upon the transfer of its assets and related liabilities to newco in exchange for newco common_stock sec_361 newco will not recognize any gain_or_loss on the receipt of the assets of oldco in each instance in exchange for voting shares of newco sec_1032 the basis of the oldco assets in the hands of newco will be the same as the basis of those assets in the hands of oldco immediately prior to the transaction sec_362 newco’s holding_period for the assets it acquired from oldco will include the period during which such assets were held by oldco sec_1223 the basis of the newco shares including fractional share interests if any received by individual will be the same as the basis of the oldco shares surrendered in exchange therefor sec_358 the holding_period of the newco shares including fractional share interests if any received by individual in exchange for individual’s oldco shares will include the period during which the exchanged oldco shares were held provided that the oldco shares are held as a capital_asset in the hands of individual on the date of the exchange sec_1223 h sec_1374 will not subject the assets that are transferred from plr-136371-02 oldco to newco and from newco to newco to the built-in_gain provisions of sec_1374 but to the extent that oldco’s assets are presently subject_to the built-in_gain provisions of sec_1374 they will continue to be subject_to the built-in_gain provisions of sec_1374 on the same basis as they were subject_to such provisions in oldco for purposes of sec_1374 newco's year recognition_period begins on the first day oldco was an s_corporation i the taxable_year of oldco does not close on the date of the reorganization and such tax_year continues in the name of newco sec_1_381_b_-1 and revrul_57_276 1957_2_cb_126 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely marlene oppenheim senior counsel branch office of associate chief_counsel corporate
